DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-6 are pending in this Office Action.
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 09/28/2020. The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Specification



The disclosure is objected to because of the following informalities: the abbreviation “MGT”, “MGTI”, “G-T1” and “G-T2”. It is required the specification to disclose the full name of these terms without introducing a new matter.
Appropriate correction is required.
Claim Objections




Claims are objected to because of the following informalities:  
Claim 6, page 7 recite “… wherein the comb filter has an MGTI structure”. Should be corrected to the full term of the abbreviation.   
Claim Interpretation





The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claims limitation(s) is/are: 
“an optical splitting and filtering unit”, “an optical transmitting subassembly”, “an optical receiving subassembly”,
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the limitations as listed above recited in Figure: 1, 3A-3C and original specification page 27-32. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
Claim Rejections - 35 USC § 112






The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 




Claims 1-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and thus claims 2-6 by way of dependence, recites “wherein each optical element in the optical transmitting subassembly, the optical receiving subassembly, and the optical splitting and filtering unit is a spatial optical element.” (Emphasis Added). The specification lacks support for the feature such as each optical element in optical transmitting subassembly and the optical receiving subassembly are a spatial optical element.  The specification and drawing do not disclose the optical elements of transmitting subassembly (element 1), the receiving subassembly (element 2) and filtering unit (element 302) that are spatial optical element and no disclosure as to what makes them as an spatial optical element.  However, specification and drawing only disclose about the optical splitting unit (301) of Fig. 3-5, as spatial optical element 301, paragraph [0008],[0028]-[0031]. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “wherein the comb filter

Claim Rejections - 35 USC § 103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0279554 A1) Leo Yu-Yu Lin et al., hereinafter “Lin” in view of (US 2019/0158182 A1) Zhensheng Jia et al., hereinafter “Jia” and further in view of (US 20200044738 A1) Kevin B. Leigh et al., hereinafter “Leigh”.  
Regarding claim 1, Lin disclose a single-fiber bidirectional optical transceiver subassembly, applied to bidirectional communications of a single-mode fiber, comprising (Lin: Fig. 1-3, optical transmission system 300, bidirectional optical transceiver 204, interfacing single fiber 50, ¶¶ [0029]-[0052], [0006]-0007]):
an optical transmitting subassembly (Lin: Fig. 1-3, optical transmission system 300, include transmitter assembly TX ch01A, ¶¶ [0036], [0038], [0042]-[0043]), 
an optical receiving subassembly (Lin: Fig. 1-3, optical transmission system 300, include receiver assembly RX ch01B, ¶¶ [0036], [0038], [0042]-[0043]), and 
an optical splitting and filtering unit (Lin: Fig. 1-3, optical transmission system 300, include receiver assembly RX ch01B, ¶¶ [0036], [0038], [0042]-[0043]); 
wherein the optical transmitting subassembly is coupled with an optical input port of the optical splitting and filtering unit (Lin: Fig. 1-3, optical transmitter assembly TX Ch01A coupled with input port of (filter 213 and splitter 315) unit, ¶¶ [0052], [0042],[0046),[0050]), the optical receiving subassembly is coupled with an optical output port of the optical splitting and filtering unit (Lin: Fig. 1-3, optical receiver  assembly RX Ch01B coupled with input port of (filter 213 and splitter 315) unit, ¶¶ [0052], [0042],[0046),[0050]), and a bidirectional port of the optical splitting and filtering unit is coupled with the single fiber (Lin: Fig. 1-3, bi-directional port of (filter 213 and splitter 315) unit coupled to single fiber 102,202 via a Mux/Demux 305, 310, ¶¶ [0052]); and
wherein each optical element in the optical transmitting subassembly, the optical receiving subassembly, and the optical splitting and filtering unit is (Lin: Fig. 1-3, optical transmitter assembly TX Ch01A and receiver assembly RX Ch01B and (filter 213 and splitter 315) unit, ¶¶ [0052], [0042], [0046), [0050]),
Lin disclose signal fiber but is silence that the single fiber is SMF type fiber.  Lin also does 
However, Jia disclose bidirectional port is coupled with the single-mode fiber (Jia: Fig. 21, the bidirectional port of circulator 2116 is couple with the single-mode fiber (SMF) 2106, see ¶¶ [0083]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin to include bidirectional port is coupled with the single-mode fiber as taught by Jia because single mode fiber is most appropriate for long-haul application with the operating wavelength being about 1.3 um and also has lowest loss at about 1.55 um and furthermore it has transmission 17.8 dB fiber loss). Jia paragraph [0091] & MPEP 2143.I (A-D). 
the combination of Lin does not expressly disclose the optical splitting and filter unit is a spatial optical element. 
However, Leigh disclose the optical splitting and filter unit is a spatial optical element (Leigh: Fig. 4A/B, 6-7, optical TX array 810, RX array 815, spatial optical splitting element 802 and optical filter filCh01A and receiver assembly RX Ch01B and (filter 213 and splitter 315) unit, ¶¶ [0041],-[0042]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin to include the optical splitting unit that is spatial optical element as taught by Leigh because in order to increase density (e.g., number of wavelength capable of propagating through a signal fiber) and increase the number of transmitter (VCSEL) and receiver (PD) thus each transmitter (VCSEL) may modulate a light (e.g., based on an electrical input) signal produce light with specific . 

Allowable Subject Matter

Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
US 20170279554 A1	LIN; Leo Yu-Yu et al.
US 20150295658 A1	Chen; Bin et al.
US 20140161390 A1	Winzer; Peter J. et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636